Citation Nr: 1115916	
Decision Date: 04/22/11    Archive Date: 05/04/11

DOCKET NO.  03-14 529	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical and Regional Office Center 
in Wichita, Kansas


THE ISSUE

Entitlement to service connection for a left foot disability.  


REPRESENTATION

Veteran represented by:  Sean A. Ravin, Attorney at Law


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

Debbie A. Breitbeil, Counsel


INTRODUCTION

The Veteran, who is the appellant, served on active duty from August 1969 to January 1972.  

This matter is before the Board of Veterans' Appeals (Board) on appeal of a rating decision in January 2003 of the Department of Veterans Affairs (VA) Regional Office (RO) in Wichita, Kansas.

In April 2005, the Veteran appeared at the RO and testified at a hearing before the undersigned Veterans Law Judge.  A transcript of the hearing is associated with the claims file.

In July 2005, the Board remanded the case to the RO for further development.  Following completion of the development, the case was returned to the Board.  

In a decision in April 2006, the Board denied the Veteran's claim of service connection for left foot disorders.  The Veteran appealed the Board's decision to the United States Court of Appeals for Veterans Claims (Court).  In an Order dated in September 2007, the Court granted a Joint Motion for Remand of the parties (the Secretary of VA and the Veteran, who was then represented by counsel) and vacated the Board's decision and remanded the case to the Board for compliance with the instructions in the Joint Motion.

In a new decision in June 2008, the Board denied the Veteran's claim of service connection for a left foot disability.  The Veteran again appealed the Board's decision to the Court.  In an Order dated in July 2009, the Court granted a Joint Motion for Remand of the parties (the Secretary of VA and the Veteran) and vacated the Board's decision and remanded the case to the Board for compliance with the instructions in the Joint Motion.

Following the October 2009 submission of additional evidence in the form of a private medical clinic record and statements from the Veteran's wife, sister, and friend, the Board in December requested an independent medical expert opinion concerning the claim pursuant to 38 C.F.R. § 20.903.  The opinion dated in February 2011 has been received and the Veteran has been provided a copy of the opinion.  In response, the Veteran has declined to submit any additional argument or evidence.  The Board proceeds to adjudicate the claim.


FINDING OF FACT

There is competent evidence to show that the Veteran's current left foot disability, consisting of abnormalities of the 1st metatarsophalangeal joint, 2nd metatarsophalangeal joint, and toes, is related to injury during his period of military service.  


CONCLUSION OF LAW

With resolution of reasonable doubt in favor of the Veteran, a left foot disability is due to injury that was incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 5107(b) (West 2002); 38 C.F.R. § 3.303 (2010).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA, codified in part at 38 U.S.C.A. §§ 5103, 5103A, and implemented in part at 38 C.F.R § 3.159, amended VA's duties to notify and to assist a claimant in developing information and evidence necessary to substantiate a claim.  As the decision herein is favorable to the Veteran, VCAA compliance need not be addressed.


Principles of Service Connection

Service connection may be granted for disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.

Service connection may also be granted for a disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

A veteran is presumed to be in sound condition when he entered into military service except for conditions noted on the entrance examination.  This presumption of soundness, however, may be rebutted by clear and unmistakable evidence that the disorder existed prior to entry into service and that the disorder was not aggravated by such service.  38 U.S.C.A. § 1111; 38 C.F.R. § 3.304.

A pre-existing injury or disease will be considered to have been aggravated by active service, where there is an increase in disability during such service, unless there is a specific finding that the increase in disability is due to the natural progress of the condition.  Clear and unmistakable (obvious and manifest) evidence is required to rebut the presumption of aggravation where the pre-service disability underwent an increase in severity during service.  Aggravation may not be conceded where the disability underwent no increase in severity during service, on the basis of all the evidence of record pertaining to the manifestations of the disability prior to, during, and subsequent to service.  38 U.S.C.A. § 1153; 38 C.F.R. § 3.306.

When a condition is properly found to have been preexisting, the presumption of aggravation provides that a preexisting injury or disease will be considered to have been aggravated by active military, naval, or air service, where there is an increase in disability during such service, unless there is a specific finding that the increase in disability is due to the natural progress of the disease.  38 U.S.C.A. § 1153, 38 C.F.R. § 3.306(a).


Facts

The Veteran served on active duty from August 1969 to January 1972.  Service treatment records show that at the time of an April 1969 entrance examination, a clinical evaluation of the feet was normal.  On a report of medical history at that time, the Veteran denied any foot trouble.  In September 1969, he was seen in the podiatry clinic where he was diagnosed with a stress fracture of the left calcaneus.  The injury was not explained.  In February 1970, he complained of left leg pain after standing on hard floors for a long period of time.  The examiner stated that it was probably muscle pain secondary to trauma, and that the Veteran should try arch supports in his shoes to cushion his feet.  In April 1970, the Veteran sought treatment on two occasions for left foot pain without trauma over his metatarsophalangeal (MTP) joints, and arch supports were prescribed.  On the first occasion, the pain was noted on bending the foot.  On the second occasion, it was noted that the pain started over the MTP joints and radiated up the leg, and that the problem had existed for several years.  In May 1970, the Veteran complained of pain in the 2nd and 3rd MTP joints.  In June 1970, he complained of pain at the 2nd and 3rd MTP joints.  It was noted that a tire had been dropped on the left foot.  X-rays at that time reflect stabilizing Kohler's disease of the distal head of the 2nd MTP joint.  At the time of a January 1972 separation examination, there was a normal clinical evaluation of the feet and the Veteran wrote that he was in excellent health.  

After service, there are no records of complaints or treatment of left foot pain until August 2001, when a private physician, W.F.H., M.D., related the Veteran's report of a left foot injury in 1971.  A painful bunion of the 1st MTP joint and a neuroma of the left foot were noted.  In a private clinic note in July 2002, the Veteran reported that he had had an injury to the left foot in 1971 and that he has experienced a painful left metatarsal when he walked on the lateral aspect of the foot.  On evaluation, there was a prominence and tenderness of the left 2nd and 3rd metatarsal heads.  The impression was hallux valgus deformity of the left foot.  

VA outpatient treatment records dated from September 2004 to August 2005 reflect several diagnosed conditions of the Veteran's left foot, including left 2nd metatarsal head flattening with degenerative joint disease secondary to rheumatic arthritis of the left 2nd metatarsal head; previous surgery secondary to fracture of the left 1st metatarsal cuneiform joint with plate fixation; shortening of the left 1st metatarsal shaft; and hammer digits of the left foot causing distally displaced fat causing metatarsalgia of the left foot.  In a September 2004 report, a VA radiologist found that the Veteran's left 1st metatarsal problems "could be related to old trauma or possibly due to surgery and bunionectomy, as indicated in the clinical history."  

VA outpatient records in January 2005 and March 2005 show that the Veteran appeared at a foot clinic and related that he had had a truck wheel fall on his left foot in Germany in 1970.  It was noted that the Veteran had had foot surgery at the 1st metatarsal cuneiform joint with a plate fixation.  The examiner indicated that X-rays showed a shortening of the 1st metatarsal shaft and flattening of the head of the 2nd metatarsal head secondary to degenerative joint disease from the in-service trauma reported by the Veteran.  

At the time of a September 2005 VA foot examination, the examiner summarized the Veteran's left foot disorders as degeneration of the 2nd MTP of the left foot secondary to old resolved Kohler's necrosis and hammertoes of toes 3-4.  It was also noted that the Veteran had undergone a bunionectomy of the left 1st MTP with post-operative fusion failure requiring hardware to fuse the first tarsal bone.  The examiner found that the 2nd MTP degeneration was not caused by or a result of the Veteran's time in service, and it was also not aggravated in service, on account of the existence of symptoms several years prior to April 1970 with Kohler's necrosis indicated on X-rays showing that necrosis existed prior to service.  The examiner stated that a tire falling onto the left foot did not cause traumatic injury as the necrosis was most likely developmental in nature.  As for the current hammertoes, the examiner stated that they were also most likely developmental in nature and had no etiological nexus to the foot problems noted in service.  The examiner stated that the condition of the 1st metatarsal bone occurred after service, and that bilateral bunions also were developmental in nature and excluded connection to service.  The examiner did not furnish rationale regarding these latter opinions.  

In October 2009, the Veteran submitted additional evidence in the form of a September 2009 private medical clinic note and statements from his wife, sister, and friend.  In the clinic note, it was reported that the Veteran had a long history of difficulty with his left foot and that he had a bunionectomy.  Reportedly, the Veteran continued to have pain in his foot, primarily around the second toe.  The Veteran stated that he had had a long history of pain since injury in service.  He related two different accidents in the military - a heavy wheel falling on his left foot and a truck rolling over his left foot - that aggravated his symptoms, with persistent foot pain ever since then.  X-rays showed severe degenerative changes at the 2nd tarsometatarsal joint and mild degenerative changes at the 1st MTP joint.  The impression was degenerative joint disease of the foot.  The physician, D.B., M.D., opined that the Veteran's left foot condition was "certainly related to his injuries that he had while he was in the military, which has [sic] caused him to have these problems with his foot."  

In the statements submitted in October 2009, the Veteran's wife, who identified herself as a registered nurse and nurse practitioner, stated that she has been married to the Veteran for the past 36 years and knew him as long as she could remember.  She stated that he never had problems with his feet prior to service but that after injuries during service his left foot has bothered him for most of their long marriage.  The Veteran's sister indicated in a statement that the Veteran did not have any specific left foot problems prior to service but has had numerous problems ever since his in-service injuries.  The Veteran's friend indicated in a statement that he has known the Veteran for over 30 years and knew of no other left foot accidents or injuries other than the in-service incidents about which he was informed.  

In December 2010, to reconcile conflicting opinions the Board sought an independent medical expert opinion from J.H., M.D., an orthopedic surgeon, on the following questions:

1.  Does the evidence clearly and unmistakably show that Kohler's disease existed prior to service?  

2.  If there is clear and unmistakable evidence that Kohler's disease existed prior to service (whether as a congenital/developmental defect or a disease process), does the evidence show that there was clearly and unmistakably no permanent increase in the severity of the underlying pathology associated with Kohler's disease during service, other than natural progression?  

3.  Separately, please provide an opinion as to whether it is at least as likely as not that any current diagnoses are etiologically related to an incident of service, including treatment for Kohler's disease and/or an intercurrent service injury (i.e., when the Veteran dropped a tire on his left foot in June 1970 or the Veteran's claim that a dump truck drove over his left foot).

Following review of the case, J.H., M.D., responded that in regard to the first question, the Veteran had a pre-existing left foot condition of the 2nd MTP joint, but that it was speculative that the condition was Kohler's disease (Freiberg's disease was also mentioned).  Thus, he was unable to "clearly and unmistakingly [sic]" show that the Veteran had Kohler's disease of the 2nd MTP joint that pre-existed service.  On the second question, the reviewer indicated that if he speculated that the Veteran had pre-existing Kohler's disease prior to his in-service injuries, it was possible - but not to a clear and unmistakable degree - that the in-service injuries exacerbated, or caused a permanent increase in, his disease progression.  On the last question, the reviewer opined that it was at least as likely as not that any current diagnoses were etiologically related to an in-service injury.  He noted that the service treatment records clearly showed a pre-existing 2nd MTP joint condition as early as February 1970, and that either of the documented in-service injuries may have contributed to the progression of the pre-existing condition.  The reviewer stated that although this "theory" was not well-supported due to the absence of reported complaints relative to the MTP joints after service, and that the problem was confounded by bunion-related surgical procedures performed on the left foot in 2004 and 2005 that may have exacerbated foot pain, it was as medically sound to find in favor of causation as it was to find against causation in this case.  

Evidentiary Standards

VA must give due consideration to all pertinent medical and lay evidence in a case where a veteran is seeking service connection.  38 U.S.C.A. § 1154(a).  The Veteran does not argue and the record does not show that the claimed disability was the result of participation in combat with the enemy, and the combat provisions of 38 U.S.C.A. § 1154(b) do not apply.

Competency is a legal concept in determining whether medical or lay evidence may be considered, in other words, whether the evidence is admissible as distinguished from weight and credibility, a factual determination going to the probative value of the evidence, that is, does the evidence tend to prove a fact, once the evidence has been admitted.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997).

Competent lay evidence means any evidence not requiring that the proponent have specialized education, training, or experience.  Lay evidence is competent if it is provided by a person who has knowledge of facts or circumstances and conveys matters that can be observed and described by a lay person.  38 C.F.R. § 3.159.

Competent medical evidence means evidence provided by a person who is qualified through education, training, or experience to offer a medical diagnosis, statement, or opinion.  38 C.F.R. § 3.159.

The Board, as fact finder, must determine the probative value or weight of the admissible evidence.  Washington v. Nicholson, 19 Vet. App. 362, 369 (2005) (citing Elkins v. Gober, 229 F.3d 1369, 1377 (Fed.Cir.2000) ("Fact-finding in veterans cases is to be done by the Board")).

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the Veteran.  38 U.S.C.A. § 5107(b).  

Analysis

This case presents opposing medical opinions concerning the onset of the current left foot condition, which weigh both for and against the Veteran's claim.  The Board recognizes that greater weight may be placed on one physician's opinion over another depending on factors such as reasoning employed and whether or not, and the extent to which, they reviewed the record.  Gabrielson v. Brown, 7 Vet. App. 36, 40 (1994).

The probative value of a medical opinion is generally based on the scope of the examination or review, as well as the relative merits of the analytical findings, and the probative weight of a medical opinion may be reduced if the physician fails to explain the basis for an opinion.  Sklar v. Brown, 5 Vet. App. 140 (1993).  Among the factors for assessing the probative value of a medical opinion are the thoroughness and detail of the opinion.  Prejean v. West, 13 Vet. App. 444, 448-9 (2000).

This case also presents a certain measure of complexity in that there is more than one abnormality affecting the left foot.  The medical evidence shows that the Veteran has a current left foot disability that includes abnormalities involving the 1st MTP joint, 2nd MTP joint, and toes, and that conflicting opinions have been offered as to the origin of each of the abnormalities.  The Veteran underwent bunion surgery in 2004 and 2005 affecting the 1st metatarsal shaft.  An equivocal opinion was offered in September 2004 to the effect that the 1st metatarsal problems may be related to old trauma or to the surgery.  Service X-rays indicated a disease process affecting the head of the 2nd MTP joint, identified as Kohler's disease at that time, and current X-rays show that the 2nd metatarsal head was flattened with degenerative joint disease.  An examiner at the VA foot clinic in March 2005 attributed the 2nd metatarsal head abnormality to degenerative joint disease from the in-service trauma as reported by the Veteran.  Yet, the VA examiner in September 2005 opined that the 2nd MTP degeneration was neither caused nor aggravated by events during service, as it represented a developmental condition that pre-existed service.  The examiner also concluded, without rationale, that the 1st metatarsal condition had onset after service, and that the bunions and hammertoes were developmental conditions unrelated to service.  In September 2009, a private physician diagnosed degenerative joint disease at the 1st and 2nd MTP joints, and related the condition to the in-service injuries.  

To reconcile the disparate medical conclusions, some of which contained little to no rationale by which to weigh the probative value of the evidence, an independent medical opinion was obtained in February 2011.  For his opinion, the entire claims file was made available in order that an informed conclusion could be drawn from a comprehensive review of the record.  The reviewer in his opinion evidently acknowledges that the Veteran had a 2nd metatarsal condition that pre-existed service, but he was unable to conclude clearly and unmistakably that it was in fact Kohler's disease that pre-existed service.  In any case, the reviewer opined that it was possible the documented in-service injuries caused the condition to undergo a permanent increase in disease progression.  By entertaining the possibility that the 2nd metatarsal pathology was aggravated during service, although as he indicated he was unable to conclude this to a clear and unmistakable degree, it therefore cannot be concluded that the evidence clearly and unmistakably shows that the 2nd metatarsal condition underwent no permanent increase in severity during service, which is the standard for rebutting in part the presumption of soundness of the left foot on enlistment.  

The Veteran's service treatment records were negative for a left foot disability upon enlistment, so his foot is presumed sound except where there is clear and unmistakable evidence that not only did his condition pre-exist service but that it also was not aggravated during service.  With regard to a left 2nd metatarsal condition, the February 2011 opinion does not suffice as evidence to satisfy both prongs required in rebutting the presumption of soundness on enlistment.  A 2nd metatarsal condition, although it was not clearly and unmistakably shown to be Kohler's disease, did pre-exist service but was possibly aggravated by in-service injury.  Thus, the opinion is favorable to the Veteran's claim, particularly as it involves the 2nd metatarsal condition on an aggravation basis.  

The February 2011 opinion is further favorable to the claim in that the reviewer concluded that it was at least as likely as not that any current diagnoses relative to the left foot were etiologically related to an in-service injury, and that it was as medically sound to find in favor of causation as it was to find against causation in this case.  Notably, in arriving at such a conclusion the reviewer did not make any distinctions between the various abnormalities associated with the left foot.  Nevertheless, this opinion in concert with the other VA and private medical opinions favorable to the Veteran's claim, as articulated above, and the statements of the Veteran and others, is generally favorable to the left foot claim as it provides a necessary nexus element between current disability and an event or injury in service.  

When this favorable evidence is compared with the unfavorable evidence consisting mainly of the September 2005 VA examination as well as the absence of documented left foot complaints for many years following service, the Board finds that the evidence is at least in equipoise, showing that the current left foot disability is related to injury incurred in service.  In arriving at such conclusion, the Board recognizes the Veteran's own competence to describe symptoms relevant to the left foot ever since service.  

Under the "benefit-of-the-doubt" rule, where there exists "an approximate balance of positive and negative evidence regarding the merits of an issue material to the determination of the matter," the Veteran shall prevail upon the issue.  Ashley v. Brown, 6 Vet. App. 52, 59 (1993); see also Massey v. Brown, 7 Vet. App. 204, 206-207 (1994) and 38 C.F.R. § 3.102.  The mandate to accord the benefit of the doubt is triggered when the evidence has reached such a stage of balance.

In this matter, the Board is of the opinion that this point has been attained.  Accordingly, it is the Board's judgment that the current medical evidence, as previously discussed, indicates that the Veteran has a current left foot disability, consisting of abnormalities of the 1st metatarsophalangeal joint, 2nd metatarsophalangeal joint, and toes, that is attributable to injury during his period of military service.  


ORDER

Service connection for a left foot disability is granted.  



____________________________________________
Michelle L. Kane
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


